Order
PER CURIAM.
J.L.W. (mother) appeals from the judgment of the Circuit Court of Buchanan County, Juvenile Division, terminating her parental rights to her minor chdldren, H.R.W., B.N.W., K.M.W., and C.L.W.
In the mother’s sole point on appeal, she claims that the juvenile court erred in terminating her parental rights to her minor children on the ground that the “conditions which led to the assumption of jurisdiction [by the juvenile court] still persist,” as provided in § 211.447.4(8), because the court’s finding as to the existence of that ground was not supported by the record.
Affirmed. Rule 84.16(b).